Citation Nr: 1520984	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on March 8, 2013, for treatment at North Valley Hospital and Central Washington Hospital.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1966.  The Appellant appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2013 decision by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  The Veteran died in March 2013.  

The Appellant is the Veteran's surviving spouse.  A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, that is, applying for payment or reimbursement for treatment of a non-service-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a).  Thus, the Appellant (through the Veteran's estate) has the required standing to bring this appeal.

In March 2014, as support for her claim, the Appellant testified at a hearing at the Regional Office (RO) in Seattle, Washington, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, Veterans Benefits Management System (VBMS) e-folders, and Virtual VA (VVA) e-file, so is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

Following the passing of the Veteran, the Appellant submitted to the VA various expenses that were incurred by her husband at the North Valley Hospital and Central Washington Hospital on March 8, 2013.  Upon review of the claim, the RO denied the Appellant's claim pursuant to the Millennium Health and Benefits Act provisions (38 U.S.C. § 1725) for the reason that the Veteran had insurance coverage under Medicare.  However, further examination of the file fails to reveal what expenses were covered under Medicare Part A and Part B, and what expenses were not reimbursed or paid. 

The Board notes that it is not clear that Section 1725 or the implementing regulations preclude reimbursement for all emergency-care expenses not covered by Medicare Part A and therefore incurred by veterans; or whether Section 1725 or the implementing regulations simply preclude reimbursement for any deductible or for expenses not covered by Medicare Part A on the basis that the claimant failed to properly submit a claim for Medicare Part A reimbursement.  The statute authorizing reimbursement of unauthorized medical expenses in certain situations was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.

Accordingly, a remand is appropriate so that the Board can determine whether the Appellant (on behalf of her husband) has any outstanding medical expenses for inpatient care, and if so, the Board must more fully explain why reimbursement from VA is not possible.

In other words, if it is determined that some portion of the Veteran's inpatient medical expenses have not been paid as a result of his coverage by Medicare, the Appellant may be eligible for reimbursement for these expenses by VA.  However, before an overall determination can be made, an inquiry must be made of the care providers as to whether the Appellant has any outstanding medical expenses.  Thus, the claim will be remanded to the RO for additional action including an audit of the Veteran's account.  VA will notify the Appellant if further action on her part is needed and/or required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with requisite VCAA notice that advises her of the information and evidence necessary to substantiate her claim for medical expense reimbursement.

2.  The RO should contact the North Valley Hospital and Central Washington Hospital, and discover what expenses have been paid as a result of the Veteran's enrollment in Medicare Part A and/or Part B, and what medical expenses have not been paid as of this date.  The results obtained by the RO should be included in the claims folder for review.

3.  The RO should contact the Appellant and inform her of the health care providers' reporting of expenses involving inpatient medical care that have not yet been paid.  The Appellant should be asked whether she concurs with the financial data obtained.  If the Appellant disagrees with the financial data, the RO should discover why she disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A and/or Part B, etcetera.  Any information obtained from the Appellant should be included in the claims folder for review.

4.  The RO should then set forth in the record a written paid and due audit of the Veteran's inpatient care for the period in question.  This audit should reflect the amounts actually paid by Medicare Part A and/or Part B, as well as the amounts properly due.  A copy of the written audit should be inserted into the claims file and another provided to the Appellant.

5.  Then, the RO should readjudicate the issue on appeal.   If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Appellant need take no action unless otherwise notified.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




